DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    JOSE ANTHONY HERNANDEZ,
                            Appellant,

                                      v.

                         REBECCA L. HEIKKA,
                              Appellee.

                                No. 4D19-2820

                               [October 1, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 07-8440 CACE
(14).

  Frances Guasch de la Guardia and Suzanne Aldahan of Holland &
Knight LLP, Miami, for appellant.

   Kenneth D. Cooper, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.